DETAILED ACTION
Election
Applicant’s election without traverse of Species 5A, 1B, 1C, and 1D in the reply filed on July 16, 2021, is acknowledged. Claims 4, 8-10, 12-14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “module,” “mechanism,” and “system,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “processing module” of claims 1 and 3-7;
The “workpiece transfer module” of claims 1, 3-4, and 7;
The “workpiece transfer mechanism” of claims 1, 6-7, and 11-12;
The “measurement module” of claims 1-2, 4, 7-8, 11-12, and 20;
The “inspection system” of claims 1-2, 5, 8, and 11-19;
The “second inspection system” of claim 6;
The “first processing module” of claim 21;
The “second processing module” of claims 21 and 22;
The “third processing module” of claim 21;
The “processing environment control system” of claim 24.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The processing module (720) will be interpreted as a chamber in accordance with paragraph [0100] of the specification.
The workpiece transfer module (712) will be interpreted as a chamber in accordance with Figures 7. 
The workpiece transfer mechanism (714) will be interpreted as a robot in accordance with paragraph [0142].
The measurement module is not sufficiently defined by the specification, thereby prompting 112 rejections. 
The inspection system (730) and the “second inspection system” will each be interpreted as a signal source (732) and a signal detector (740) in accordance with paragraph [0168].
The first, second, and third processing modules will each be interpreted as a chamber in accordance with Figure 4.
The processing environment control system is not defined by the specification, thereby prompting 112 rejections.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 1 recites the feature of a “measurement module,” which is being interpreted under 112f, but the specification fails to name the corresponding structure. Paragraph [0102], for instance, as well as claim 1, clarifies that the module includes an “inspection system,” but this is another nonce term which cannot imbue content, by definition. Without any disclosure of structure, materials, or acts for performing the function of “measuring data,” one cannot conclude that the inventor was in possession of the claimed invention.
Claim 24 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This claim recites the feature of a “processing environment control system,” which is being interpreted under 112f, but the specification fails to name the corresponding structure for maintaining the claimed pressure differential. Without any disclosure of structure, materials, or acts for performing the function of “measuring data,” one cannot conclude that the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim specifies that the “measurement module includes an inspection system.” However, claim 1 has already established that said module includes “an inspection system.” In this way, claim 2 overdetermines the feature of the inspection system. To advance prosecution, the examiner will accept the prior art disclosure of a single inspection system as satisfying both the systems of claims 1 and 2.
Claim 7 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 7 recites “a transfer mechanism…configured to move a workpiece,” but claim 1 already recites a coextensive feature: the “workpiece transfer mechanism.” By attempting to name the same feature twice, the applicant overdetermines the claim set. Correction is required. To promote compact prosecution, the examiner will accept the prior art disclosure of a one transfer mechanism as satisfying both the mechanisms of claims 1 and 7.
Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite. This claims recites a “fourth processing chamber,” but this diction undermines the established precedent of using the term “module” – see claim 21. For purposes of consistency, the examiner requests that features within the same category be accorded the same root title. The examiner will provisionally interpret the contested limitation as naming a fourth processing module.
Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim recites the feature of a “processing environment control system,” which is being interpreted under 112f, but the specification fails to name the corresponding structure for maintaining the claimed pressure differential. Because the specification fails to disclose the corresponding structure, material, or acts for performing the entire associated function, the content of “processing environment control system” remains unknown, thereby rendering the claim indefinite. To promote a compact resolution, the examiner will provisionally accept the prior art disclosure of a system capable of reproducing the attendant function as satisfying the contested limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 11, 17-20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al., US 2007/0196011.
Claims 1, 7: Cox discloses a processing system, comprising: 
A plurality of processing modules (201-204), i.e., chambers, for the fabrication of electronic devices (Fig. 2);
A workpiece transfer module (110), i.e., a chamber, coupled with a plurality of processing modules;
Including a workpiece transfer mechanism (113), i.e., a robot [0035];
A measurement module including an inspection system (811) operable for measuring workpiece data (Fig. 10);
Wherein the inspection system includes a signal source (813) and a signal detector (812) [0062];
As delineated by Figure 10, the substrate support (807) may be taken as a “portion of the measurement module,” given that this support structures the claimed “measurement region located within a dedicated area on the internal space.”
Claim 2: Cox measures chemical, material, and physical properties of the workpiece layers [0061]. 
Claim 3: The transfer modules includes side ports enabling the transfer of the workpiece among the processing modules (Fig. 2). Cox outfits the modules for etching and film-forming [0038]. 
Claim 5: An operator can configure the system to inspect the workpiece before or after processing – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 11: Cox’s transfer robot positions a workpiece on a substrate support (804) for engagement with the inspection system (Fig. 10). 

Claim 18: The inspection system measures at least layer thickness [0061].
Claim 19: The inspection system avails at least the technique of reflectometry [0061]. 
Claim 20: The workpiece transfer chamber is maintained under a vacuum environment [0035]. 
Claim 24: An operator can selectively regulate the pressure environment of a processing modules differently from the pressure environment of the transfer module – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Imahashi, US 5,695,564.
Claim 6: Cox does not teach a second transfer chamber. Imahashi, however, discloses a cluster tool comprising two transfer chambers (U2) coupled via a pass-through chamber (U3), whereby each transfer chamber connects to a processing chamber (U1) (Fig. 1). In addition, the pass-through chamber (U3) comprises a measurement region in which an inspection system (27) measures workpiece data (Fig. 4). As with Cox, Imahashi’s inspection system includes a signal source (27a) and a signal detector (27b) (9, 12-35). It would have been obvious to the skilled artisan to incorporate a second transfer chamber within Cox’s system to achieve the predictable result of augmenting throughput.  
Claims 21-23: Cox’s processing chambers are capable of executing each task enumerated by these claims – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Halliayal et al., US 6,642,066.
As shown by Figure 10, Cox appears to situate the inspection system (811) external to the transfer chamber. In supplementation, Halliyal describes an apparatus in which an inspection system (14, 16) is disposed within the confines of a chamber (10), thereby demonstrating the art-recognized suitability of the arrangement (9, 15-43; Fig. 1). To a skilled 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716